Citation Nr: 1708031	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  09-21 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable rating for left knee limitation of extension.

2.  Entitlement to a rating in excess of 10 percent for left knee limitation of flexion.

3.  Entitlement to a rating in excess of 20 percent for left knee instability.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1965 to August 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO), which assigned a 10 percent disability rating for residuals of a left knee injury effective August 9, 2007.  In November 2013 correspondence, the Veteran confirmed that he did not wish to appear at a Board hearing.  In June 2014, this matter was remanded for additional development (by a Veterans Law Judge other than the undersigned); the matter is now before the undersigned.

A September 2016 rating decision subsequently granted separate ratings for left knee limitation of extension, rated 0 percent, effective November 20, 2013, and left knee instability, rated 20 percent, effective July 31, 2014.

The Board notes that the Veteran's claims file has been rebuilt.  The record currently before the Board consists of electronic files contained in two databases (known as Virtual VA and the Veterans Benefits Management System (VBMS)).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

Although the Board regrets the additional delay, further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.  Specifically, where the remand orders of the Board are not fully complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted above, the Veteran's claims file has been rebuilt.  The June 2014 remand requested that the RO obtain copies of the May 2009 statement of the case (SOC) and October 2009 supplemental SOC, as well as additional private and VA treatment records previously cited in the January 2008 rating decision, including a September 2007 VA examination.  

Based on a review of the record, it does not appear that the October 2009 SSOC has been associated with the Veteran's claims file.  Additionally, the Board notes that a September 25, 2007, VA treatment record notes that a Compensation and Pension (C&P) examination has been scanned into Vista Imaging.  The Board further notes that a number of VA treatment records, including those related to orthopedic consults, have also been scanned into Vista Imaging. As the Board does not have access to those electronic records, and because they are pertinent evidence of record, they must be obtained, in addition to any updated records of any VA treatment the Veteran has received for the disability on appeal.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should specifically obtain for the record copies of the complete clinical records of all VA treatment the Veteran has received for the disability on appeal (i.e., update to the present the records of his VA treatment for a left knee disability), to specifically include any records that were scanned into Vista Imaging (noted above).

2.  The AOJ should also obtain and associate with the record copies of the October 2009 SSOC.

3.  The AOJ should then review the record, arrange for any additional development deemed necessary, and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




